Exhibit 10.E

DONALDSON COMPANY, INC.
1991 MASTER STOCK COMPENSATION PLAN

I. GENERAL

Section 1.01 Purpose of the Plan.

          The purpose of the 1991 Master Stock Compensation Plan is to enhance
the long-term profitability of Donaldson and shareholder value by offering stock
based incentives in addition to current compensation to those individuals who
are key to the growth and success of Donaldson.

Section 1.02 Definitions.

          For all purposes of the Plan, the following terms shall have the
meanings assigned to them, unless the context otherwise requires:

          (a) “Award” means any award described in Parts II and III.

          (b) “Award Agreement” means an agreement entered into between
Donaldson and a Participant setting forth the terms and conditions applicable to
the Award granted to the Participant.

          (c) “Change in Control”. A “Change in Control” of Donaldson shall have
occurred if (i) any “person”, as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other
than Donaldson, any trustee or other fiduciary holding securities under an
employee benefit plan of Donaldson or any corporation owned, directly or
indirectly, by the shareholders of Donaldson in substantially the same
proportions as their ownership of stock of Donaldson), either is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Donaldson representing 30% or more of the
combined voting power of Donaldson’s then outstanding securities, (ii) during
any period of two consecutive years (not including any period prior to the
effective date of this Plan), individuals who at the beginning of such period
constitute the Board of Directors of Donaldson (the “Board” ), and any new
director (other than a director designated by a person who has entered into an
agreement with Donaldson to effect a transaction described in clause (i), (iii)
or (iv) of this subparagraph) whose election by the Board or nomination for
election by Donaldson’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, unless the approval of the election or nomination for election of such
new directors was in connection with an actual or threatened election or proxy
contest, (iii) the shareholders of Donaldson approve a merger or consolidation
of Donaldson with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of Donaldson
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of Donaldson or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of Donaldson (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 30% of the combined voting
power of Donaldson’s then outstanding securities or (iv) the shareholders of
Donaldson approve a plan of complete liquidation of Donaldson or an agreement
for the sale or disposition by Donaldson of all or substantially all of
Donaldson’s assets or any transaction having a similar effect (the date upon
which an event described in clause (i), (ii), (iii) or (iv) of this paragraph
(c) occurs shall be referred to herein as an “Acceleration Date”).

          (d) “Committee” means the subcommittee (or subcommittees as may be
necessary) of the Human Resources Committee of the Board of Directors (the
“Board”) appointed to administer the Plan and constituted so as to satisfy the
legal requirements, including any such requirements for disinterested
administration, imposed by Rule 16b-3 of the Exchange Act (“Rule 16b-3”).

          (e) “Common Stock” means the Common Stock of Donaldson, par value
$5.00 per share, including treasury Shares and authorized but unissued Shares or
any security of Donaldson issued in substitution, exchange or in lieu thereof.

1

--------------------------------------------------------------------------------




          (f) “Donaldson” means Donaldson Company, Inc. and its Subsidiaries.

          (g) “Limitation Amount” means with respect to any Plan Year, one and
one half (1½) percent of the Outstanding Shares.

          (h) “Market Value” of Common Stock as of any date means the closing
sales price on such date on the New York Stock Exchange, or if there was no sale
on that date, then, unless otherwise specifically set forth hereinafter, on the
preceding date on which a sale occurred.

          (i) “Outstanding Shares” means, with respect to any Plan Year, the
outstanding Shares of Common Stock, outstanding Common Stock equivalents (as
determined by Donaldson in the calculation of earnings per share on a fully
diluted basis) and Treasury Shares as reported in the Annual Report on Form 10-K
of Donaldson for the most recent fiscal year that ends during the Plan Year.

          (j) “Participant” means an individual who has been granted an Award
pursuant to the Plan.

          (k) “Plan” means this 1991 Master Stock Compensation Plan.

          (l) “Plan Year” means the calendar year.

          (m) “Shares” means shares of Common Stock.

          (n) “Subsidiary” means any corporation or other entity of which a
majority of the voting power is owned, directly or indirectly, by Donaldson, or
which is otherwise controlled by Donaldson.

Section 1.03 Shares Subject to the Plan.

          (a) Subject to adjustments authorized by Section 1.05 and the
provisions of the remaining subsections of this Section 1.03, the number of
Shares with respect to which Awards may be issued under the Plan in any Plan
Year shall not exceed the Limitation Amount; provided that any Shares with
respect to which Awards may be issued, but are not issued, under the Plan in any
Plan Year shall be carried forward and shall be available to be covered by
Awards issued in any subsequent Plan Year in which Awards may be issued under
the Plan.

          (b) In the event any options granted under the Plan shall terminate or
expire for any reason without having been exercised in full, the Shares not
purchased under such options shall again be available under the Plan.

          (c) In the event Shares that are the subject of Awards under the Plan
are subsequently forfeited to Donaldson pursuant to the applicable restrictions
or Award Agreement, such Shares shall again be available under the Plan.

          (d) If a Participant exercises a stock appreciation right, any Shares
covered by the stock appreciation right in excess of the number of Shares issued
(or, in the case of a settlement in cash or any other form of property, in
excess of the number of Shares equal in value to the amount of such settlement,
based on the Market Value of such Shares on the date of such exercise) shall
again be available under the Plan.

          (e) If pursuant to the terms of the Plan a Participant uses Shares to
(i) pay a purchase or exercise price, including an option exercise price, or
(ii) satisfy tax withholding or payment requirements, such Shares shall become
available for grant under the Plan; provided, however, that such Shares shall
not become available for grant under the Plan unless the Committee determines
that this provision would be in compliance with the applicable requirements of
Rule 16b-3 and other applicable law.

          (f) The Shares that again become available under the Plan pursuant to
Subsections (b), (c), and (d) above, and the Shares that become available under
the Plan pursuant to Subsection (e) above, shall be in addition to the number of
Shares authorized by Subsection (a) above.

          (g) Subject to the foregoing provisions of this Section 1.03, the
grant of an Award, the payment or settlement of which may be made in Shares,
shall be deemed to be a grant of Shares equal to the greater of the number of
Shares that may be issued under the Award or the number of Shares on the basis
of which the Award is calculated. The grant of an Award that is convertible
into, or exercisable for, Shares shall be deemed to be a grant of Shares equal
to the number of Shares into which the Award is convertible or exercisable on
the date of grant. Where the value of an Award is variable on the date it is
granted, the value of the Award

2

--------------------------------------------------------------------------------




shall be deemed to be equal to the maximum limitation on the number of Shares
that may be granted or purchased under the Award. Where two or more Awards are
granted with respect to the same Shares, such Shares shall be taken into account
only once for purposes of this Section 1.03.

          (h) Shares authorized or issued under any other plan or which are not
specifically issued pursuant to this Plan, shall not reduce the number of Shares
with respect to which Awards may be issued under this Plan.

Section 1.04 Administration of the Plan.

          The Plan shall be administered by the Committee which shall in its
sole discretion determine:

          (a) the individuals to participate in the Plan;

          (b) the number of Shares to be covered by Awards granted under the
Plan and the price to be paid, if any, for such Shares;

          (c) the size and terms of the Awards, any performance periods and
objectives, and range of achievement percentages;

          (d) the provisions governing the disposition of an Award in the event
of retirement, disability, death or other termination of a Participant’s
employment or relationship to Donaldson; and

          (e) the interpretation, construction and implementation of the Plan.

          All determinations of the Committee shall be by a majority of its
members. Decisions and determinations by the Committee shall be final.

Section 1.05 Adjustments Upon Changes in Capitalization.

          (a) In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), extraordinary cash dividend, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up,
combination, repurchase, or exchange of Shares or other securities,
exercisability of stock purchase rights received under the rights plan, issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affects the Shares with respect to which
Awards have been or may be issued under the Plan, such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee, in such manner as the Committee may deem
equitable, may adjust any or all of (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, and (iii) the
grant, purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, in each case, that with respect to incentive stock options, no
such adjustment shall be authorized to the extent that such adjustment would
cause such options to violate Section 422 of the Internal Revenue Code of 1988
as amended (the “Code”) or any successor provision; and provided further, that
the number of Shares subject to any Award denominated in Shares shall always be
a whole number.

          (b) In the event of a corporate merger, consolidation, acquisition of
property or stock, reorganization or liquidation, the Committee shall be
authorized to cause the Corporation to issue or to assume stock options or stock
appreciation rights, whether or not in a transaction to which Section 424(a) of
the Code applies, by means of substitution of new options or rights for
previously issued options or rights or an assumption or previously issued
options or rights, but only if and to the extent that such substitution or
assumption is consistent with the other provisions of the Plan, with the
applicable requirements of Rule 16b-3, and with any other applicable law.

Section 1.06 Effective Date.

          The effective date of the Plan shall be the date upon which the Plan
shall be approved by the shareholders of Donaldson. Unless the Plan is
terminated earlier in accordance with Section 1.07 hereof, the Plan shall remain
in full force and effect until the close of business on December 31, 2001, at
which time the right to grant Awards under the Plan shall terminate
automatically unless the Shareholders of Donaldson approve an extension or
renewal. Any Awards granted under the Plan before such termination date shall
continue to be governed, thereafter, by the terms of the Plan and of the Awards.

3

--------------------------------------------------------------------------------




Section 1.07 Amendment or Termination of Plan.

          The Board may at any time terminate the Plan or from time to time
amend or revise the terms of the Plan or any part thereof without further action
of the shareholders; provided, however, that the Board may not amend the Plan in
any manner or by any procedure that would result in noncompliance with Rule
16b-3 or any applicable law.

          Notwithstanding any of the above, on or after the occurrence of a
Change in Control, no direct or indirect alteration, amendment, suspension,
termination or discontinuance of the Plan, no establishment or modification of
rules, regulations or procedures under the Plan, no interpretation of the Plan
or determination under the Plan, and no exercise of authority or discretion
vested in the Committee under any provision of the Plan (collectively or
individually, a “Change”) shall be made if such Change(1) is not required by
applicable law, necessary to meet the requirements of Rule 16b-3, or required to
preserve the qualification of incentive stock options under the Code, and(2)
would have the effect of:

          (i) eliminating, reducing or otherwise adversely affecting a
Participant’s, former Participant’s or beneficiary’s right with respect to any
Award (including without limitation any Award previously deferred and unpaid
(including any appreciation, dividend equivalents, interest, or other earnings
thereon) in accordance with a deferral election made prior to such Change and in
accordance with any investment or payment option permitted (irrespective of any
requirement for approval) pursuant to rules, regulations or procedures in effect
on the date immediately preceding the date on which the Change in Control
occurs),

          (ii) altering the meaning or operation of the definition of “Change in
Control” in Section 1.02 hereof (and of the definition of all the defined terms
that appear in the definition of “Change in Control”), the provisions of this
Section 1.07 or Section 1.13 or any rule, regulation, procedure, provision or
determination made or adopted prior to the Change in Control pursuant to this
Section 1.07 or any provision in any rule, regulation, procedure, provision or
determination made or adopted pursuant to the Plan that becomes effective upon
the occurrence of a Change in Control (collectively, the “Change in Control
Provisions”), or

          (iii) undermining or frustrating the intent of the Change in Control
Provisions to secure for Participants, former Participants and beneficiaries the
maximum rights and benefits that can be provided under the Plan.

          Upon and after the occurrence of a Change in Control, all rights of
all Participants, former Participants and beneficiaries under the Plan
(including without limitation any rules, regulations or procedures promulgated
under the Plan) shall be contractual rights enforceable against Donaldson and
any successor to all or substantially all of the Donaldson’s business or assets.

Section 1.08 Withholding of Tax.

          Each participant, as a condition precedent to the issuance of Shares
hereunder, shall make arrangements with Donaldson for payment or withholding of
the amount of any tax required by any government authority to be withheld and
paid by Donaldson to such government authority for the account of the
participant.

Section 1.09 Employment.

          Nothing in the Plan and no grant of an Award shall be deemed to grant
any right of continued employment to a participating employee or to limit or
waive any rights of Donaldson to terminate such employment at any time, with or
without cause.

Section 1.10 Rights as Shareholders.

          A participating employee shall have no rights whatsoever as a
shareholder of Donaldson with respect to any Shares covered by an Award until
the date of issuance of a stock certificate pursuant to the terms of such Award.

Section 1.11 Unfunded Plan.

          The Plan shall be unfunded. Donaldson shall not be required to
segregate any assets that may at any time be represented by Awards made pursuant
to the Plan. Neither Donaldson nor the Board shall be deemed to be a trustee of
any amounts to be paid under the Plan. Any liability of Donaldson to any
Participant, former Participant or beneficiary with respect to an Award shall be
based solely upon contractual obligations created by the Plan and the Award
Agreement. No such obligation shall be deemed to be secured by any pledge of or
any encumbrance on any property of Donaldson.

4

--------------------------------------------------------------------------------




Section 1.12 No Fractional Shares.

          No fractional Shares shall be issued pursuant to the Plan or any
Award. The Committee shall determine whether cash, other securities, or other
property shall be paid or transferred in lieu of fractional Shares, or whether
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

Section 1.13 Change in Control. In the event of a Change in Control of
Donaldson:

          (a) any outstanding options and stock appreciation rights granted
under the Plan not previously vested and exercisable shall become fully vested
and exercisable and shall remain exercisable thereafter until they are either
exercised or expire by their terms;

          (b) performance objectives applicable to Awards granted under the Plan
shall be deemed to have been met at 100% of target then prorated on the basis of
the portion of the performance period that has expired; and

          (c) the restrictions applicable to any restricted Shares awarded under
the Plan shall lapse and such Shares shall become fully vested.

II. EMPLOYEE AWARDS

Section 2.01

          The following types of Awards may be granted under this Part II,
singly or in combination or in tandem with other Awards (or with awards under
other plans of Donaldson) as the Committee may determine. All such Awards shall
be in a form determined by the Committee provided that no Award may be
inconsistent with the terms of the Plan and must be set forth in an Award
Agreement.

Section 2.02 Grant of Stock Options.

          Any employee (including officers and employee directors) regularly
employed by Donaldson shall be eligible to receive options hereunder. No option
may be granted to any employee who owns more than 5% of the Common Stock.

          Options shall be evidenced by written Award Agreements. The Award
Agreements, in such form as the Committee shall from time to time approve, shall
contain the terms and conditions of such option including the following:

          (a) Time of Exercise. An employee may exercise an option at such time
or times as determined by the Committee at the time of the grant; provided,
however, that all rights to exercise an incentive stock option shall expire not
more than ten years after the date such option is granted.

          (b) Exercise Price. The exercise price per share of Common Stock
deliverable upon the exercise of an option shall be determined by the Committee
at the time of grant and clearly set forth in the Award Agreement; but shall not
be less than the Market Value of the Shares on the date the option is granted.

          (c) Exercise of Options. To exercise an option in whole or in part,
the Participant employee shall give written notice to Donaldson’s Treasurer at
the principal offices of Donaldson of the exercise of the option, stating the
number of Shares with respect to which the Participant is so exercising and
accompanying such notice with full payment of the exercise price for such number
of Shares. Payment of the exercise price may be made in cash or, with the
consent of the Committee, in whole or in part through the delivery or
attestation to the ownership of Common Stock valued at the Market Value on the
day preceding the date of exercise provided that in the case of attestation, the
Shares transferred upon exercise of the option shall be net of the number of
Shares attested to. Subject to rules established by the Committee, the amount of
any tax required to be paid or withheld pursuant to Section 1.08 may be
satisfied by Donaldson withholding Shares issued on exercise having a Market
Value on the day preceding the date of exercise equal to such taxes; provided,
that the number of Shares so withheld shall be rounded up to avoid the necessity
of issuing fractional Shares.

          (d) The Committee may grant “reload” options pursuant to which,
subject to the terms and conditions established by the Committee and any
applicable requirements of Rule 16b-3 or any other applicable law, the
Participant would be granted a new option when the payment of the exercise price
of a previously granted

5

--------------------------------------------------------------------------------




option is made by the delivery or attestation to ownership of Common Stock owned
by the Participant, as described in Section 2.02(c) hereof, which new option (i)
would be an option to purchase the number of Shares provided as consideration
upon the exercise of the previously granted option and (ii) would have a per
share exercise price equal to the Market Value as of the date of grant of the
new option.

Section 2.03 Stock Appreciation Rights.

          The Committee may grant stock appreciation rights under the Plan. A
Stock Appreciation Right (SAR) is a right, denominated in Shares, to receive,
upon surrender of the right (or of both the right and a related option in the
case of a tandem right) in whole or in part, but without payment, an amount
(payable in Shares, in cash, or a combination thereof as the Committee shall
determine) that does not exceed the excess of the Market Value on the exercise
date of the number of Shares for which the SAR is exercised over the exercise
price of such right, which exercise price shall not be less than the Market
Value for such Shares on the date the right was granted (or, in the case of an
option with tandem SAR not less than the option price that the optionee
otherwise would have been required to pay for such Shares); provided that, in
the case of any SAR granted retroactively in tandem with or in substitution for
another Award (or any outstanding award granted under any other plan of
Donaldson), the exercise price shall not be less than the Market Value for the
number of Shares for which the SAR is exercised on the date of grant of the
other Award (or award). The exercise of SARs for cash by a Participant who is an
officer or a director for purposes of Sections 16(a) and 16(b) of the Exchange
Act or any successor thereto, shall be subject to the requirements of Rule
16b-3. Upon exercise of a tandem SAR as to some or all of the Shares covered by
the grant, the related stock option shall be canceled automatically to the
extent of the number of Shares covered by such exercise. If a related stock
option is exercised as to some or all of the Shares covered by the grant, the
tandem SAR, if any, shall be canceled automatically to the extent of the number
of Shares covered by the stock option exercise.

Section 2.04 Incentive Stock Options.

          At the discretion of the Committee, options granted under Section 2.02
above may be designated incentive stock options in compliance with Section 422
of the Code or any successor section, as it may be amended from time to time,
and the regulations thereunder.

          Incentive stock options shall be evidenced by written Award Agreements
and may be granted only with respect to Shares of Common Stock. The aggregate
number of Shares for which incentive stock options may be granted under the Plan
shall not exceed 1,000,000 Shares of Common Stock, subject in any Plan Year to
the limitations imposed and adjustments required by Section 1.03 hereof and
subject to the adjustment provisions set forth in Section 1.05 hereof. Incentive
stock options may not be granted under the Plan after November 15, 2001.

Section 2.05 Restricted Stock.

          The Committee may grant to any employee restricted stock, for no cash
consideration, if permitted by applicable law, or for such other consideration
as may be determined by the Committee and specified in the Award Agreement which
sets forth the Award. The terms and conditions of Awards of restricted stock
shall be determined by the Committee. Unless otherwise specified in the Award
Agreement, holders of restricted stock shall have the right to vote such Shares
and receive cash and stock dividends on such shares.

          Any restricted stock issued hereunder may be evidenced in such manner
as the Committee in its sole discretion shall deem appropriate, including,
without limitation, bookentry registration or issuance of a stock certificate or
certificates, and may be held in escrow by such party as the Committee in its
sole discretion shall designate. In the event any stock certificate is issued in
respect of restricted stock granted hereunder and not held in escrow, such
certificate shall bear an appropriate legend with respect to the restrictions
applicable to such Award.

Section 2.06 Other Stock-Based Awards.

          The Committee may grant Awards (other than the Awards described above)
under the Plan that consist of or are denominated in or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
provided that such grants must comply with Rule 16b-3 and other applicable law.
The Committee may subject such Awards to such restrictions on transfer and/or
such other restrictions on incidents of ownership as the Committee may
determine, provided that such restrictions must be consistent

6

--------------------------------------------------------------------------------




with the terms of the Plan. The Committee may grant Awards under this Section
2.06 that require no payment of consideration by the Participant (other than
services previously rendered or, as may be permitted by applicable law, services
to be rendered), either on the date of grant or the date any restriction(s)
thereon are removed. In addition, the Committee may grant Awards under this
Section 2.06 that provide to the Participant the right to purchase Shares,
provided that the purchase price or exercise price, if any, shall in no event be
less than the Market Value for such Shares on the date of grant; provided that,
in the case of any Award granted retroactively in tandem with or in substitution
for another Award (or any outstanding award granted under any other plan of
Donaldson) the purchase price or exercise price, if any, shall not be less than
the Market Value on the date of grant of the other Award (or award).

Section 2.07 Dollar-Denominated Awards.

          The Committee may grant cash Awards under the Plan that are
denominated in, valued by reference to, or otherwise based on or related to, a
designated dollar amount or amounts (including dollar amounts that are
determined pursuant to a formula), as determined by the Committee, and that are
determined in accordance with the achievement of long-term performance criteria
applicable to Donaldson, a Subsidiary, division, operating unit or individual
Participant, as determined by the Committee. Awards granted pursuant to this
Section 2.07 shall be payable only in cash.

Section 2.08 Dividend Equivalents

          The Committee may grant dividend equivalents in respect of Awards. In
respect of any such Award that is outstanding on a dividend record date for the
Shares covered by the Award, the Participant may be credited with an amount
equal to the amount of cash or stock dividends that would have been paid on the
Shares covered by the Award if the covered Shares had been issued and
outstanding on the dividend record date. Subject to the terms of the Plan and
any applicable Award Agreements, the Committee shall establish such rules and
procedures governing the crediting of dividend equivalents, including the timing
and payment contingencies that apply to the dividend equivalents, as the
Committee deems necessary or appropriate and which rules and procedures shall
comply with Rule 16b-3 and other applicable law. Dividend equivalents shall be
paid only in cash.

Section 2.09 Non-Transferability of Awards.

          Awards (other than Restricted Shares, the restrictions upon which have
lapsed) are not transferable by an employee other than by will or the laws of
descent and distribution. During the employee’s lifetime, stock options and
stock appreciation rights may be exercised only by such employee.
Notwithstanding the above, transferability of stock option grants is permitted
with the approval of the Committee.

III. NONEMPLOYEE DIRECTOR AWARDS

Section 3.01 Eligible Participants.

          Each member of the Board from time to time who is not a full time
employee of Donaldson shall be an eligible participant (“Part III Participant”)
for an Award under this Part III.

Section 3.02 Deferred Shares in Lieu of Retainer or Meeting Fees.

          (a) Automatic Receipt of Restricted Shares. Thirty percent (30%) of
the annual retainer payable to a Part III Participant for service on the Board
shall be payable solely by crediting to such Part III Participant’s deferred
stock account (a “Deferred Stock Account”) a number of Shares having a Fair
Market Value equal to 30% of such annual retainer. Such Part III Participant
shall receive the Shares held in his or her Deferred Share Account in accordance
with the terms of Section 3.09 below. The Shares shall be issued to a Part III
Participant in accordance with the election made by such Part III Participant
prior to the commencement of the service year for which services will be
rendered to the Board; provided that, if no such election is made, all such
Deferred Shares shall be deferred until such Part III Participant’s retirement
from service on the Board.

          (b) Election To Receive Additional Restricted Shares. Each Part III
Participant shall have the right to elect to receive up to 100% of his or her
annual retainer for services on the Board which would otherwise be payable in
cash (other than fees which have been deferred under the Company’s Compensation
Plan for

7

--------------------------------------------------------------------------------




Nonemployee Directors), in the form of Shares. Any part of the annual retainer
elected to be so deferred shall be payable in Shares held in his or her Deferred
Share Account in accordance with the terms of Section 3.09 below. The number of
Shares to be credited to a Part III Participant’s Deferred Stock Account
hereunder shall be determined in accordance with Section 3.02(d) of this Plan.
Such election must be made prior to the service year for which the annual
retainer is to be so deferred. Elections under this Subsection 3.02(b) shall
remain in effect from year to year until changed by the Part III Participant. No
change shall be effective until the next service year.

          (c) Election to Receive Deferred Shares in Lieu of Meeting Fees. Each
Part III Participant may also elect to be credited with Shares in lieu of all or
any portion of the meeting fees otherwise payable to such Part III Participant.
The number of Shares to be credited to a Part III Participant’s Deferred Stock
Account hereunder shall be determined in accordance with Section 3.02(d) of this
Plan. Such election must be made prior to the service year for which the annual
retainer is to be so deferred. Elections under this Subsection 3.02(c) shall
remain in effect from year to year until changed by the Part III Participant. No
change shall be effective until the next service year.

          (d) Credits to Deferred Stock Account for Elective Deferrals. On
December 1 and on June 1 of each service year (each a “Credit Date”), a Part III
Participant shall receive a credit to his or her Deferred Stock Account. The
amount of the credit on December 1 shall be the number of Shares (rounded to the
nearest one-hundredth of a share) determined by dividing (i) an amount equal to
the portion of the annual retainer fees for the upcoming service year specified
for deferral pursuant to Section 3.04 and the meeting fees payable to such Part
III Participant on such Credit Date for meetings attended since the preceding
Credit Date and specified for deferral pursuant to Section 3.04, by (ii) the
Fair Market Value of one Share on such Credit Date. The amount of the credit on
June 1 shall be the number of Shares (rounded to the nearest one-hundredth of a
share) determined by dividing (i) an amount equal to the meeting fees payable to
such Part III Participant on such Credit Date for meetings attended since the
preceding Credit Date and specified for deferral pursuant to Section 3.04, by
(ii) the Fair Market Value of one Share on such Credit Date.

Section 3.03 Issuance of Stock in Lieu of Cash.

          The Company shall not issue fractional shares; however, fractional
shares will be credited to the Deferred Stock Accounts (rounded to the nearest
one-hundredth share). Whenever, under the terms of this Plan, a fractional share
would be required to be issued, an amount in lieu thereof shall be paid in cash
for such fractional share based upon the same Fair Market Value as was utilized
to determine the number of Shares to be issued on the relevant issue date.

Section 3.04 Manner of Making Deferral Election.

          A Part III Participant may elect to defer payment of a portion of the
annual retainer or meeting fees pursuant to Sections 3.02(b) or (c) of this Plan
by filing, no later than November 15 of each year (or by such other date as the
Administrator shall determine), an irrevocable election with the Administrator
on a form provided for that purpose (“Deferral Election”). The Deferral Election
shall be effective with respect to the annual retainer and meeting fees payable
on or after December 1 of the following service year unless the Part III
Participant shall revoke or change the election in accordance with the procedure
set forth in Section 3.07. The Deferral Election form shall specify an amount to
be deferred expressed as a dollar amount or as a percentage of the Part III
Participant’s annual retainer and/or meeting fees payment.

Section 3.05 Dividend Credit.

          Each time a dividend is paid on the Common Stock, a Part III
Participant shall receive a credit to his or her Deferred Stock Account equal to
that number of shares of Common Stock (rounded to the nearest one-hundredth of a
share) having a Fair Market Value on the dividend payment date equal to the
amount of the dividend payable on the number of Shares credited to the Part III
Participant’s Deferred Stock Account on the dividend record date.

Section 3.06 Fair Market Value.

          For purposes of converting dollar amounts into shares of Common Stock,
the Fair Market Value of each share of Common Stock shall be equal to the
closing price of one share of the Company’s Common Stock on

8

--------------------------------------------------------------------------------




the New York Stock Exchange-Composite Transactions on the last business day as
of which Deferred Shares are credited to the Part III Participant’s Deferred
Stock Account or the date of issuance of Shares, as the case may be.

Section 3.07 Change in Election.

          Each Part III Participant may irrevocably elect in writing to change
an earlier Deferral Election, either to change the percentage of his or her
annual retainer or meeting fees to be credited in Shares to such Part III
Participant’s Deferred Share Account or to receive the entire amount in cash (an
“Amended Election”). Such Amended Election shall not become effective until the
December 1 following the date of receipt of such Amended Election by the
Company.

Section 3.09 Deferral Payment.

          (a) Deferral Payment Election. At the time of making the Deferral
Election, each Part III Participant shall also complete a deferral payment
election specifying one of the payment options described in Sections 3.09(b) and
(c), and the year in which amounts credited to the Part III Participant’s
Deferred Stock Account shall be paid in a lump sum pursuant to Section 3.09(b),
or in which installment payments shall commence pursuant to Section 3.09(c). The
deferral payment election shall be irrevocable as to all amounts credited to the
Part III Participant’s Deferred Stock Account. The Part III Participant may
change the deferral payment election by means of a subsequent deferral payment
election in writing that will take effect for deferrals credited after the date
the Company receives such subsequent deferral payment election.

          (b) Payment of Deferred Stock Accounts in a Lump Sum. Unless a Part
III Participant elects to receive payment of his or her Deferred Stock Account
in installments as described in Section 3.09(c), credits to a Part III
Participant’s Deferred Stock Account shall be payable in full on December 1 of
the year following the Part III Participant’s termination of service on the
Board (or the first business day thereafter) or such other date as elected by
the Part III Participant pursuant to Section 3.09(a). All payments shall be made
in shares of Common Stock plus cash in lieu of any fractional share.
Notwithstanding the foregoing, in the event of a Change in Control, credits to a
Part III Participant’s Deferred Stock Account as of the business day immediately
prior to the effective date of the transaction constituting the Change in
Control shall be paid in full to the Part III Participant or the Part III
Participant’s beneficiary or estate, as the case may be, in whole shares of
Common Stock (together with cash in lieu of a fractional share) on such date.

          (c) Payment of Deferred Stock Accounts in Installments. A Part III
Participant may elect to have his or her Deferred Stock Account paid in annual
installments following termination of service as a director or at such other
time as elected by the Part III Participant pursuant to Section 3.09(a). All
payments shall be made in shares of Common Stock plus cash in lieu of any
fractional share. All installment payments shall be made annually on December 1
of each year (or the first business day thereafter). The amount of each
installment payment shall be computed as the number of Shares credited to the
Part III Participant’s Deferred Stock Account on the relevant installment
payment date, multiplied by a fraction, the numerator of which is one and the
denominator of which is the total number of installments elected (not to exceed
ten) minus the number of installments previously paid. Amounts paid prior to the
final installment payment shall be rounded to the nearest whole number of
Shares; the final installment payment shall be for the whole number of Shares
then credited to the Part III Participant’s Deferred Stock Account, together
with cash in lieu of any fractional shares. Notwithstanding the foregoing, in
the event of a Change of Control, credits to a Part III Participant’s Deferred
Stock Account as of the business day immediately prior to the effective date of
the transaction constituting the Change of Control shall be paid in full to the
Part III Participant or the Part III Participant’s beneficiary or estate, as the
case may be, in whole Shares (together with cash in lieu of a fractional share)
on such date.

Section 3.10 Limitation on Rights of Part III Participants.

          (a) Service as a Director. Nothing in this Plan will interfere with or
limit in any way the right of the Company’s Board or its stockholders to remove
a Part III Participant from the Board. Neither this Plan nor any action taken
pursuant to it will constitute or be evidence of any agreement or understanding,
express or implied, that the Company’s Board or its stockholders have retained
or will retain a Part III Participant as a director for any period of time or at
any particular rate of compensation.

9

--------------------------------------------------------------------------------




          (b) Nonexclusivity of the Plan. Nothing contained in this Plan is
intended to effect, modify or rescind any of the Company’s existing compensation
plans or programs or to create any limitations on the Board’s power or authority
to modify or adopt compensation arrangements as the Board may from time to time
deem necessary or desirable.

          (c) Participants Are General Creditors of the Company. The Part III
Participants and beneficiaries thereof shall be general, unsecured creditors of
the Company with respect to any payments to be made pursuant to this Plan and
shall not have any preferred interest by way of trust, escrow, lien or otherwise
in any specific assets of the Company. If the Company shall, in fact, elect to
set aside monies or other assets to meet its obligations hereunder (there being
no obligation to do so), whether in a grantor’s trust or otherwise, the same
shall, nevertheless, be regarded as a part of the general assets of the Company
subject to the claims of its general creditors, and neither any Part III
Participant nor any beneficiary thereof shall have a legal, beneficial or
security interest therein.

Section 3.11 Special One-Time Award of Deferred Shares.

          The following Award is being paid in conjunction with the termination,
effective as of May 21, 1998, of the Company’s Independent Director Retirement
and Death Benefit Plan (the “Director Retirement Plan”) with respect to all
directors who are members of the Board of Directors on May 21, 1998:

          Each Part III Participant who is a director on May 21,1998, shall be
awarded a one-time grant, effective on such date, of Shares to his or her
Deferred Stock Account in an amount equal to 115% of the benefits accrued for
such Part III Participant in the Director Retirement Plan as of such date
divided by the Fair Market Value of one Share as of such date. All of such
Shares credited to a Part III Participant’s Deferred Stock Account shall be paid
out in three, equal, annual installments, commencing on December 1 of the first
service year in which such Part III Participant is no longer serving as a
director.

Section 3.12 Restricted Stock Awards.

          If such grant does not affect the “disinterested administrator” status
of the Committee under Rule 16b-3, the Committee may grant to any Part III
Participant Shares of restricted stock, for no cash consideration, if permitted
by applicable law, or for such other consideration as may be determined by the
Committee and specified in the Award.

10

--------------------------------------------------------------------------------